   Case: 1:14-cr-00539 Document #: 871 Filed: 06/08/20 Page 1 of 2 PageID #:6109




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA                    )
                                             )   No. 14 CR 539
              v.                             )
                                             )   Judge Andrea R. Wood
 TEODOCIO CARO                               )


                              JOINT STATUS REPORT

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, and defendant TEODOCIO CARO, by his

attorney, ROBERT LOUIS RASCIA, hereby submit the following Joint Status Report,

pursuant to the Court’s Order dated June 1, 2020 (Dkt. 869).

      Defendants Teodocio Caro and Anthony Leiva are the only defendants in this matter

who have appeared and have pending matters before the Court. The government and Mr.

Leiva filed a separate Joint Status Report regarding Mr. Leiva’s case (Dkt. 870). The

following summarizes the status of Mr. Caro’s case:

      (1)    Mr. Caro has entered a guilty plea and the parties are preparing for a

             sentencing hearing currently set for July 8, 2020.

      (2)    No status hearing is needed at this time.

      (3)    Protective measures implemented to prevent the spread of the COVID-19

             coronavirus have hindered defense counsel’s ability to meet with Mr. Caro

             at the Chicago MCC and thereby prepare for the July 8 sentencing hearing.

             Defense counsel has had only telephone contact with Mr. Caro, and Mr. Caro
Case: 1:14-cr-00539 Document #: 871 Filed: 06/08/20 Page 2 of 2 PageID #:6110




         has requested an in person conference with his attorney prior to his

         sentencing. Accordingly, Mr. Caro requests, without objection, that the

         Court continue the sentencing hearing to a date on or after August 3, 2020.

   (4)   This case will not be proceeding to trial.

   (5)   Both parties will be prepared for a sentencing hearing on or after August 3,

         2020.



                                             Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                     By:      /s/ Peter M. Flanagan
                                             PETER M. FLANAGAN
                                             Assistant United States Attorneys
                                             United States Attorney=s Office
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 353-5300




                                        2
